Rule 3.15 Reporting Requirements


(A) A magisterial district judge shall publicly report:

           (1) the source and amount of compensation received for extrajudicial
activities as permitted by Rule 3.12;

          [(1)](2) the source and address of the source of income for compensation
over $1,300 for fiduciary activities as permitted by Rule 3.8 and financial activities
as permitted by Rule 3.11;

           [(2)](3) the amount or value of gifts and other things of value as
permitted by Rule 3.13(C), unless the value of such items, alone or in the aggregate
with other items received from the same source in the same calendar year, does not
exceed $250; and

          [(3)](4) the amount or value of reimbursement of expenses and waiver of
fees or charges permitted by Rule 3.14(A), unless the amount of reimbursement or
waiver, alone or in the aggregate with other reimbursements or waivers received from
the same source in the same calendar year, does not exceed $650.

(B) When public reporting is required by paragraph (A), a magisterial district judge shall
report:

       (1) the date, place, and nature of the activity for which the magisterial district
judge received any extrajudicial compensation;

       (2) the date and description of any gift, loan, bequest, benefit, or other thing of
value accepted;

      (3) the date and source of any reimbursement of expenses or waiver or partial
waiver of fees or charges; and

       (4) the date and source of any gifts, loans, bequests, benefits, or other things of
value received by the business, profession, or other separate activity of a spouse, a
domestic partner, or other family member of a magisterial district judge residing in the
magisterial district judge’s household if the source is a party or other person, including a
lawyer, who has come or is likely to come before the magisterial district judge, or whose
interests have come or are likely to come before the magisterial district judge.

(C) The public report required by paragraph (A) shall be made at the filing due date for
the Pennsylvania Supreme Court Statement of Financial Interest.

(D) Reports made in compliance with this Rule shall be filed as public documents on the
Pennsylvania Supreme Court Statement of Financial Interest form.
Comment:

       Pursuant to the Supreme Court’s Order of February 6, 2015, No. 442
Judicial Administration Docket, all judicial officers, as defined therein, shall file a
statement of financial interest on a form prescribed by the Administrative Office
of Pennsylvania Courts and approved by this Court or such amended form as
may be issued in the future. The Order provides, inter alia, for filing deadlines,
electronic submission, and consequences for failure to file and falsification of
information on the form.




                                           2